Case 6:20-cv-00182-WWB-EJK Document 161 Filed 09/01/21 Page 1 of 4 PageID 2379




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


 WILLIE TONEY,

                      Plaintiff,

 v.                                                        Case No: 6:20-cv-182-WWB-EJK

 ADVANTAGE CHRYSLER-DODGE-
 JEEP, INC. and STRATICS
 NETWORKS, INC.,

                      Defendants.
                                           /

                                           ORDER

        THIS CAUSE is before the Court on Plaintiff’s Motion for Class Certification (Doc.

 118). United States Magistrate Judge Embry J. Kidd issued a Report and

 Recommendation (“R&R,” Doc. 150), in which he recommends that the Motion be denied

 because Plaintiff lacks Article III standing in this case or, in the alternative, he has not

 established typicality. Plaintiff filed an Objection (Doc. 153), to which Defendant

 Advantage Chrysler-Dodge-Jeep, Inc. (“Advantage”) filed a Response (Doc. 160).

 I.     BACKGROUND

        No party has objected to the relevant background as fully set forth in the R&R and

 it is hereby adopted and made a part of this Order accordingly. (Doc. 150 at 1–2).

 II.    LEGAL STANDARD

        When a party objects to a magistrate judge’s findings, the district court must “make

 a de novo determination of those portions of the report . . . to which objection is made.”

 28 U.S.C. § 636(b)(1). The district court “may accept, reject, or modify, in whole or in part,

 the findings or recommendations made by the magistrate judge.” Id. The district court
Case 6:20-cv-00182-WWB-EJK Document 161 Filed 09/01/21 Page 2 of 4 PageID 2380




 must consider the record and factual issues independent of the magistrate judge’s report,

 as de novo review is “essential to the constitutionality of [§] 636.” Jeffrey S. v. State Bd.

 of Educ., 896 F.2d 507, 512 (11th Cir. 1990). The objecting party must state with

 particularity findings with which it disagrees, along with its basis for the disagreement.

 Kohser v. Protective Life Corp., 649 F. App’x 774, 777 (11th Cir. 2016) (citing Heath v.

 Jones, 863 F.2d 815, 822 (11th Cir. 1989)). The court will not consider “[f]rivolous,

 conclusive, or general objections.” Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir.

 1988) (citation omitted).

 III.   DISCUSSION

        Plaintiff objects to the R&R insofar as it reaches or discusses the issue of typicality.

 Specifically, Plaintiff argues that the Magistrate Judge’s recommendation regarding

 Article III standing deprived him of jurisdiction to consider the question of typicality.

 However, as Advantage astutely points out, the R&R is not a final order or finding that

 this Court lacks standing. It is a recommendation that this Court make such a finding.

 See, e.g., Muthiah v. McGill, No. 1:18-CV-3920-CAP, 2018 WL 4482072, at *1 (N.D. Ga.

 Sept. 6, 2018) (“Since the magistrate judge’s report and recommendation was not a final

 order, this court retains jurisdiction.”); Lewis v. McDonough, No. 5:06cv111/RS-MD, 2007

 WL 2729670, at *1 (N.D. Fla. Sept. 18, 2007) (“The Report and Recommendation is just

 that, a recommendation, by the Magistrate Judge to the District Judge. In due course, the

 District Judge then enters a final order, which approves and adopts or disapproves and

 rejects, in whole or in part, the Magistrate Judge’s recommendation.”). Therefore, this

 Court finds no error with respect to the Magistrate Judge’s decision to make an alternative

 recommendation regarding typicality.




                                               2
Case 6:20-cv-00182-WWB-EJK Document 161 Filed 09/01/21 Page 3 of 4 PageID 2381




        No party has objected to the findings of fact and conclusions of law regarding

 standing. After an independent de novo review of the record, the Court agrees entirely

 with the analysis set forth in the R&R regarding that issue and finds that the Motion for

 Class Certification is due to be denied. Moreover, because Plaintiff does not argue that

 he has standing to pursue his claims—either individually or as a class representative—

 the Court finds that dismissal of this case for want of jurisdiction is also proper. See Fla.

 Wildlife Fed’n, Inc. v. S. Fla. Water Mgmt. Dist., 647 F.3d 1296, 1302 (11th Cir. 2011);

 (see also Doc. 153 at 3 (arguing that the R&R should have “recommend[ed] that the suit

 be dismissed without prejudice” (emphasis omitted))). Plaintiff’s remaining objections

 regarding the merits of the R&R’s typicality analysis are, therefore, moot.

 IV.    CONCLUSION

        In accordance with the foregoing, it is ORDERED and ADJUDGED as follows:

           1. Plaintiff’s Objection (Doc. 153) is OVERRULED.

           2. The Report and Recommendation (Doc. 150) is ADOPTED and

               CONFIRMED and made a part of this Order to the extent consistent with

               that stated herein.

           3. Plaintiff’s Motion for Class Certification (Doc. 118) is DENIED.

           4. The Amended Complaint (Doc. 40) is DISMISSED without prejudice.

           5. All other pending motions are DENIED as moot.

           6. The Clerk is directed to close this case.

        DONE AND ORDERED in Orlando, Florida on September 1, 2021.




                                              3
Case 6:20-cv-00182-WWB-EJK Document 161 Filed 09/01/21 Page 4 of 4 PageID 2382




 Copies furnished to:

 Counsel of Record




                                      4
